129 Ohio St.3d 1463 (2011)
2011-Ohio-4429
952 N.E.2d 1149
Disciplinary Counsel
v.
Summers.
No. 2011-0464.
Supreme Court of Ohio.
September 2, 2011.

DISCIPLINARY CASE
This cause is pending before the court on report by the Board of Commissioners on Grievances and Discipline.
Upon consideration of the Board of Commissioners on Grievances and Discipline's motion to supplement the record, it is ordered by the court that the motion is granted, and the attachment to the motion shall be made part of the record.